(CONTINUATION OF ITEM 12 from form PTO-303): The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

	Applicant argues
The Office action now refers to a body of swab 5 as well as the stick 4 of Sugiyama as the alleged columnar portion. In addition, the Office action cites outermost layer of swab 5 of Sugiyama as the alleged adhesive layer. Applicant respectfully disagrees. 
In Sugiyama, the cotton swab 5 is attached at the lower edge of the stick 4 as sample collecting means, or the apparent adhesive layer as claimed, and the body of the swab (interior) and the outermost layer (a portion with which the sample will contact) are not separate members. In fact, Sugiyama teaches that "cotton swab 5 is squeezed to release some amount of the sample liquid into a pool of diluent 7 in container 1." See paragraph [0066], lines 18-19 of Sugiyama. This teaching of Sugiyama suggests that the swab 5 as a whole including the interior serves as sample collecting means, or the apparent adhesive layer as claimed. Therefore, the Office action's findings that cites only the outermost layer of swab 5 of Sugiyama as the alleged adhesive layer is not proper and appears to be an impermissible hindsight.

	Examiner respectfully disagrees.  As a preliminary matter, Examiner notes that the rejection in question is a § 102 rejection and thus a matter of impermissible hindsight is irrelevant as a question of hindsight reasoning only arises under § 103 rejections.  Further, Examiner respectfully submits that the swab 5 of Sugiyama can reasonably be understood as two separate portions of an interior volume of swab 5 and an outermost layer of swab 5 which acts in an adhesive manner.  Merely because the swab 5 is compressed to extract liquid absorbed therein does not mean that an interior volume of the swab 5 cannot be considered distinct from the outermost layer of swab 5 which contacts and adheres the skin sample.  Examiner emphasizes that the claim term both the stick 4 and interior volume portion of swab 5 which can jointly be considered a ‘portion’ as claimed.  Examiner has provided below an annotated version of Fig. 1a of the swab tip of Sugiyama where an interior volume of the swab 5 is encompassed by the curves outlined in phantom which demonstrates that the body of swab 5 along with the stick 4 constitute a ‘portion’ which is thicker than a proximal portion of stick 4 alone.  Such an interpretation also affords the ability for an outermost layer on top of the interior volume of swab 5 to constitute the adhesive layer as claimed.  The claim limits no thickness to the adhesive layer nor any other structural property of the ‘layer’ per se that would not be taught by Sugiyama. 



    PNG
    media_image1.png
    283
    217
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    283
    230
    media_image2.png
    Greyscale


not at this time offer such a suggestion as an indication of allowable subject matter but rather to bring the limitation in line with Applicant’s arguments and to perhaps distinguish from Sugiyama under a § 102 rejection basis).     

	Applicant then argues
The Office action disagrees because, under BRI, the liquid level 8 of Sugiyama is considered to be located at substantially the same position as an upper end of the alleged adhesive layer. Applicant respectfully disagrees. 
In Sugiyama, a predetermined amount of diluent 7 is in advance received in container 1 up to the reduced intermediate portion 2. The reduced-diameter portion 2 has a pair of opposed, substantially flat surfaces 2, 2 from the middle to the upper portion of the container 1, and the scales 3 are shown on the substantially flat surfaces 2, 2 in reverse orders so that the liquid level 8 can easily and accurately recognized when the capped container 1 is held upside down. See paragraphs [0057] and [0058] and Figs. 1(1) and 1(b) of Sugiyama. When in use, the cap 10 is removed from the container 1 to be drawn up in an upright direction, and after cotton swab 5 is used to swab down the sample surface, the swab 5 is inserted into the container 1 and immersed in diluent 7 so that the sample attached to the swab 5 can be collected in the diluent 7. Then, the lid 15 of the container 1 is opened and the container 1 is held upside down to pipette the sample liquid  9 from the aperture 18 at the upper end of the container to a laboratory dish or tube with the culture medium in a predetermined amount of sample liquid 9 in careful reference to the scales 3. See paragraphs [0063]-[0070] of Sugiyama. As such, in the invention of Sugiyama, it is necessary to house the diluent 7 in the container above an upper end of the swab 5 which is immersed in the solvent, more than two times higher than the length of the swab 5. If the diluent 7 is housed in the container at substantially the same position as an upper end of the swab 5, the liquid level of the diluent 7 would not reach the scales 3 when the container 1 is held upside down, and therefore, the objective of the invention of Sugiyama would not be able to be achieved. Obviously, nowhere does Sugiyama suggest regarding housing the diluent 7 in the container 

	Examiner respectfully disagrees.  Applicant’s arguments here appear to equate the height of a liquid column with the term ‘liquid level’ recited in this application’s claim(s).  However, as Examiner has previously noted, there is a distinction between a liquid column’s height and a more broad parameter of a ‘liquid level’.  Under BRI, if a liquid volume encompasses a coordinate point on a structure (i.e., at a same position as an end of a structure), then the liquid volume can be said (under BRI) to have a ‘level’ at a same point as the structural feature.  Examiner reiterates the response set forth in the previous action that because the liquid volume (amount) covers the height of swab 5, then the ‘level’ of liquid 9 can be said (under BRI) to be at the same positon as an upper end of the adhesive layer.  To wit: the level of a liquid is a separate feature (under BRI) from a height of a liquid column.  Examiner would further reiterate the suggestion that Applicant amend the claim language to more particularly encompass the feature of the height of the liquid column being at a level of the upper end of the adhesive layer in order to make Applicant’s arguments more commensurate with the claim language (Examiner does not at this time offer such a suggestion as an indication of allowable subject matter but rather to bring the limitation in line with Applicant’s arguments and to perhaps distinguish from Sugiyama under a § 102 rejection basis).     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/Examiner, Art Unit 3791